Title: To James Madison from James Simpson, 10 July 1804 (Abstract)
From: Simpson, James
To: Madison, James


10 July 1804, Tangier. No. 79. “I avail of the opportunity of a Schooner for Boston has put in here to take Water, to acquaint you that the Emperours three Ships have been fitted out,


Maimona of
30 Guns & 70 Men at Sallé


Maimona
32 Guns & 80 Men
}
at Larach


Mirboha
14 Guns & 50 Men


You will observe the number of Men has been considerably reduced from what they usualy carry, which marks their being more probably intended for a special Service than for a Cruize. Some time since an Embassy arrived at Mequenez [Meknès] from Algiers bringing various articles of considerable value from the Dey for the Emperour. Permission has been granted to the Chief of that mission to load four hundred Quintals of Copper and the like quantity of Saltpetre at Mogadore duty free. The Maimona sailed last week from Salle for that Port, its said to load those Articles and to take on board the Ambassador and his Suite, with such return of Present as the Emperour may have to send. It is very generaly supposed here that the Larach Ships are intended to accompany the Maimona to Algiers. I have acquainted Commodore Preble of all this and of my suspicion that the Emperour may have a design of leaving at Tunis or Algiers one of these Ships for the Tripolines in lieu of the Meshouda. My perfect knowledge of these people makes me sensible that what they cannot do openly in aid of each other against every Christian Nation, they will endeavour to accomplish by Stratagem.
“The Spanish Consul General here by orders from his Court has mediated with Muley Soliman on behalf of the Emperour of Germany and obtained an assurance that he will ratify the Peace made between his Father & that Power so soon as an Ambassador shall be sent to him for that effect, in consequence of which that Gentleman has granted Austrian Passports for the Salle and Larach Ships.
“Two Brigs of War under that Flag have been in this Neighborhood during the Negotiation.
“The Batavian Consul General having been referred by His Majesty to Alcayde Hashash for the final arrangement of his Nation’s concerns with this Country, went yesterday to Tetuan on that busyness.
“My next will advise the Result, which I still apprehend will not be very pleasant for the Republic, altho’ the consideration of their having no Commerce whatever to this part of the World at this time, may prevent an immediate open Rupture.”
